

117 HR 326 IH: Saving the Civil Service Act
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 326IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Connolly (for himself, Ms. Norton, Mr. Sarbanes, Mr. Beyer, Mr. Raskin, Mr. Hoyer, Mr. Trone, Mr. Brown, Mrs. Carolyn B. Maloney of New York, and Ms. Wexton) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo nullify the Executive Order 13957 entitled Executive Order on Creating Schedule F In The Excepted Service, and for other purposes.1.Short titleThis Act may be cited as the Saving the Civil Service Act. 2.Nullification of Executive Order 13957 relating to schedule F in the excepted service(a)Rescission(1)In generalThe provisions of the Executive Order 13957 (relating to Executive Order on Creating Schedule F In The Excepted Service), issued on October 21, 2020, are rescinded and shall have no force or effect.(2)Effective dateThis subsection shall take effect as if enacted on October 21, 2020.(b)Limitation on fundsNo Federal funds may be used to implement, administer, or otherwise carry out the Executive Order described in subsection (a)(1), or any successor Executive Order or regulation.3.Limitations on conversions of positions and appointments(a)ProhibitionNotwithstanding any other law, rule, or regulation, and except as provided in subsection (b)—(1)a position in the competitive service or the Senior Executive Service may not be converted to a position in the excepted service; and(2)an individual serving in an appointment in the competitive service or the Senior Executive Service may not be converted to an appointment in the excepted service.(b)Conversions and appointments reversedNotwithstanding subsection (a)—(1)any position in the competitive service that was converted to a position in the excepted service under Executive Order 13957 during the period beginning on October 21, 2020, and ending on the date of enactment of this Act shall be converted to a position in the competitive service; (2)any individual serving in an appointment in the competitive service who was converted to an appointment in the excepted service under such Executive Order during such period shall be converted to an appointment in the competitive service; (3)any individual serving in an appointment in the excepted service who was transferred to schedule F from any of schedules A, B, C, D, or E in the excepted service during such period shall be transferred to such schedule A, B, C, D, or E (as the case may be); (4)any individual noncompetitively appointed to any position under schedule F during such period shall be transferred to schedule C in the excepted service; and(5)any individual serving in the Senior Executive Service as a limited term appointee, limited emergency appointee, or noncareer appointee (as those terms are defined in paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code) and who was converted to an appointment in the excepted service under such Executive Order during such period shall be converted to such appointee position in the Senior Executive Service.(c)Political appointees noncompetitively appointed or transferred to schedule F positionsAny individual described in subsection (b)(3), (b)(4), or (b)(5)—(1)may not be converted to a position or appointment in the competitive service;(2)may not acquire competitive status under any conversion carried out under this section; and(3)shall not be afforded any employment protections established under section 6 of the Executive Order 13957.(d)ReinstatementAny individual occupying a position that was converted from the competitive service to the excepted service under the Executive Order 13957, and any individual whose appointment was converted from the competitive service to the excepted service under such Executive Order, who was involuntarily removed from the civil service during the period beginning on October 21, 2020, and ending on the date of enactment of this Act shall be appointed by reinstatement with backpay in accordance with section 5596 of title 5, United States Code.(e)DefinitionsIn this section—(1)the terms civil service, competitive service, and excepted service have the meaning given those terms in sections 2101(1), 2102, and 2103, respectively, of title 5, United States Code; and(2)the term schedule F means schedule F in the excepted service established under Executive Order 13957.